UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5288


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IBN MUHAMMED SCOTT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (9:08-cr-00583-SB-5)


Submitted:   November 30, 2011            Decided:   December 8, 2011


Before WILKINSON, DAVIS, and WYNN, Circuit Judges.


Affirmed and remanded by unpublished per curiam opinion.


Charles T. Brooks III, THE BROOKS LAW OFFICES, LLC, Sumter,
South Carolina, for Appellant.   Alston Calhoun Badger, Jr.,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ibn    Muhammed        Scott   pled    guilty       to   possession       with

intent to distribute and distribution of cocaine, in violation

of 21 U.S.C.A. § 841(a)(1), (b)(1)(C) (West Supp. 2011).                                    He

received a 150-month sentence.                     Counsel for Scott has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

certifying that there are no meritorious issues for appeal, but

questioning          whether     Scott’s       guilty       plea    was       knowing       and

voluntary.       Scott has filed a pro se supplemental brief raising

numerous       issues.          The    Government        has    declined       to    file     a

response.        For     the     reasons      that    follow,      we   affirm       Scott’s

conviction and sentence, and remand to the district court.

               Because Scott did not move to withdraw his guilty plea

in the district court, the colloquy is reviewed for plain error.

United States v. Martinez, 277 F.3d 517, 524–27 (4th Cir. 2002).

Prior to accepting a defendant’s guilty plea, a district court

must    address       the      defendant      in     open      court    and     ensure      he

understands,         among     other     things,     the       nature   of     the    charge

against him, the possible punishment he faces, and the rights he

relinquishes by pleading guilty.                     Fed. R. Crim. P. 11(b)(1).

The    court    must     also    ensure       that   a   sufficient       factual       basis

exists to support the plea, Fed. R. Crim. P. 11(b)(3), and that

the plea is knowing and voluntary, Fed. R. Crim. P. 11(b)(2).



                                               2
Our review of the plea hearing transcript reveals no plain error

in the colloquy conducted by the district court.

               In accordance with Anders, we have reviewed the record

in this case as well as the issues Scott raises in his pro se

supplemental         brief    and    have      found        no    meritorious    issues     for

appeal.       However, the judgment in this case reflects that Scott

pled       guilty    to    Count    Eleven        of    the      superseding     indictment,

charging       him    with    possession          with      intent     to    distribute     and

distribution of cocaine base.                     Scott, in fact, pled guilty to

possession          with    intent        to   distribute           and     distribution     of

cocaine.             Accordingly,         we   affirm            Scott’s    conviction      and

sentence,       but       remand    so     that       the    written       judgment   can    be

corrected to reflect the offense to which Scott pled guilty--

possession          with    intent        to   distribute           and     distribution     of

cocaine. *          This court requires that counsel inform Scott, in

writing,      of     the    right    to    petition         the    Supreme    Court   of    the

United States for further review.                           If Scott requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                             Counsel’s motion must


       *
       Because both are offenses under 21 U.S.C.A. § 841(a)(1),
and carry the same penalties, 21 U.S.C.A. § 841(b)(1)(C), the
clerical error in the judgment did not affect Scott’s sentence
or otherwise prejudice him.



                                                  3
state that a copy thereof was served on Scott.              We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.



                                                     AFFIRMED AND REMANDED




                                       4